Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         27-MAR-2019
                                                         11:24 AM



                           SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                             MARK MEANS,
                 also known as MARK EDWARD MEANS,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CRIMINAL NO. 15-1-0811(3))

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Mark Means’ application

for writ of certiorari filed on February 11, 2019, is hereby

accepted, and will be scheduled for oral argument.       The parties

will be notified by the appellate clerk regarding scheduling.

           DATED:   Honolulu, Hawai#i, March 27, 2019.

                            /s/ Mark E. Recktenwald

                            /s/ Paula A. Nakayama

                            /s/ Sabrina S. McKenna

                            /s/ Richard W. Pollack

                            /s/ Michael D. Wilson